NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         DEC 21 2020
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

RAGAN YONELY SORIANO,                             No.   19-56171

                Plaintiff-Appellant,              D.C. No. 5:14-cv-02373-AS

 v.
                                                  MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                    Appeal from the United States District Court
                       for the Central District of California
                     Alka Sagar, Magistrate Judge, Presiding

                      Argued and Submitted December 8, 2020
                               Pasadena, California

Before: KELLY,** GOULD, and R. NELSON, Circuit Judges.

      Young Cho (“Cho”), attorney of Ragan Yonely Soriano (“Ragan”) and real

party in interest, appeals the district court’s order granting in part and denying in

part his request for attorneys’ fees under 42 U.S.C. § 406(b) of the Social Security



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Paul J. Kelly, Jr., United States Circuit Judge for the
U.S. Court of Appeals for the Tenth Circuit, sitting by designation.
Act. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Soriano and Cho entered into a written contingency fee agreement, which

allowed Cho to recover 25 percent of awarded backpay for any work performed at

the federal court. Cho spent 13.1 hours and his paralegal spent 4.6 hours

representing Soriano before the district court. The Social Security Administration

(“SSA”) conceded error and voluntarily remanded to the agency. On remand, the

agency ultimately issued a decision finding Soriano disabled, resulting in a

retroactive benefits award of approximately $113,420.

      Cho petitioned the district court for an award of fees pursuant to 42 U.S.C.

§ 406(b), under which a court reviews the reasonableness of contingency fee

agreements for representing Social Security benefits claimants. Gisbrecht v.

Barnhart, 535 U.S. 789, 807 (2002). Cho requested $20,000, amounting to 17.6

percent of the awarded backpay. The district court reduced the fee to $15,000.

      We review the district court’s award of attorneys’ fees under 42 U.S.C.

§ 406(b)(1) for abuse of discretion. See Crawford v. Astrue, 586 F.3d 1142, 1146–

47 (9th Cir. 2009) (en banc). “The district court abuses its discretion if it does not

apply the correct legal standard or rests its decision on a clearly erroneous finding

of fact.” Clark v. Astrue, 529 F.3d 1211, 1214 (9th Cir. 2008).

      We cannot say that the district court abused its discretion. The district court

appropriately started with the fee agreement and adjusted downward. Crawford,


                                          2
586 F.3d at 1147–51. The district court may reduce the award “for substandard

performance, delay, or benefits that are not in proportion to the time spent on the

case.” Id. at 1151 (citing Gisbrecht, 535 U.S. at 808). Here, the district court did

that, concluding that a fee award of $20,000 would be a “windfall” in light of the

small number of hours expended, a relatively simple legal issue and medical

record, and the fact that former counsel had produced a thorough analysis before

the SSA. Cho has not shown that these findings were “illogical, implausible, or

without support in inferences that may be drawn from facts in the record.” United

States v. Hinkson, 585 F.3d 1247, 1251 (9th Cir. 2009) (en banc).

      Cho contends that the district court abused its discretion by applying the

lodestar method. Although the district court expressed the fee amount in terms of

an hourly rate for Cho’s time and the paralegal’s time, we see no abuse of

discretion here. Crawford prohibits a district court from beginning with a lodestar

method instead of the contingency fee agreement when performing its

reasonableness analysis on requested attorneys’ fees under 42 U.S.C. § 406(b)(1).

Crawford, 586 F.3d at 1148. However, Crawford does not prohibit the calculation

of a de facto hourly rate. See id. A district court can use the number of hours

counsel spent on the case before the district court and “counsel’s regular hourly

billing charge for noncontingent cases” as “an aid to the court’s assessment of the

reasonableness of the fee yielded by the fee agreement.” Id. (citing Gisbrecht, 535


                                          3
U.S. at 808). The district court started with the fee agreement, and nothing

indicates that the district court was using the hourly rate as anything more than an

aid to determine whether the amount requested was reasonable and whether a

downward adjustment was warranted.

      AFFIRMED.




                                          4